Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
All the prior art, on record from the IDS and cited References, do not teach or fairly suggest all of the limitations of the claimed invention:
including an inductor component, in regard to claim 1, with the limitations where the pair of first bonding pieces each has a distal end side of the first bonding piece folded toward a part of the lead-out portion on an opposite side from the connection line portion, and the lead-out portion and the connection line portion are connected by means of fusion bonding between the part of the lead-out portion on the opposite side from the connection line portion and a distal end part of the first bonding piece and by means of welding between the terminal of the lead-out portion and the connection line portion;
including a method for manufacturing an inductor component, in regard to claim 3, with the limitations of the step of locking the lead-out portion at the connection line portion includes locking the lead-out portion at the connection line portion through folding of each of distal end sides of the pair of first bonding pieces toward a part of the lead-out portion on an opposite side from the connection line portion, and the step of connecting the lead-out portion to the connection line portion includes fusing and connecting the part of the lead-out portion on the opposite side from the connection line portion to a distal end part of the first bonding piece by means of laser welding, and welding the terminal of the lead-out portion to the connection line portion by means of laser welding. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
July 15, 2022